Citation Nr: 1104433	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-36 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda



THE ISSUE

Entitlement to payment or reimbursement for the cost of medical 
treatment provided on January 2, 2008, at Desert Regional Medical 
Center in Palm Springs, California. 


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 administrative decision of 
the Department of Veterans Affairs (VA) Medical Center (MC) in 
Loma Linda, California, which found the Veteran to be ineligible 
for reimbursement.

As the Veteran's claims file has not been associated with his 
medical appeals file, the Board is unable to determine the 
verified period of his active duty service.  However, the VAMC 
determined that the Veteran had honorable active duty service 
from May 1944 to March 1946, and there is no indication that such 
determination is erroneous.  As such, for the purposes of the 
current appeal, the Board finds that the Veteran had qualifying 
active duty service. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was treated at a private hospital on January 2, 
2008, for a nonservice-connected condition.

2.  VA payment or reimbursement of the cost of treatment rendered 
at Desert Regional Medical Center (DRMC) on January 2, 2008, was 
not authorized prior to the Veteran undergoing that care.

3.  The treatment received by the Veteran at Desert Regional 
Medical Center (DRMC) on January 2, 2008, was non-emergent.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
private medical services provided by California Emergency 
Physicians (CEP) at Desert Regional Medical Center (DRMC) in Palm 
Springs, California, on January 2, 2008, have not been met.  38 
U.S.C.A. § 1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
17.52, 17.54, 17.1002 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, with implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326), VA has specific duties to notify and 
assist claimants in the development of claims.  The Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the VAMC).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  Id. 

The VCAA notice in this case was sent to the Veteran in November 
2008, after the initial adjudication of the claim.  A review of 
the file shows that any defect as to timeliness or content was 
not prejudicial to the Veteran.  Rather, the case was 
subsequently readjudicated as shown by the supplemental statement 
of the case (SSOC) in November 2008.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect). The 
Veteran had an opportunity to respond with any additional 
arguments and evidence, as did his representative.  Both 
demonstrated an understanding of what was necessary to support 
the claim.  

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes the pertinent 
private treatment records.  Additionally, a relevant medical 
opinion was obtained.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary. See generally 
38 C.F.R. § 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.  Accordingly, the Board may proceed 
at this time.   

The Veteran contends that reimbursement is warranted for expenses 
incurred during the Veteran's January 2008 hospitalization at a 
private facility.  The Veteran's main contention is that this was 
an emergency condition and that he should not be liable for any 
of the costs associated with this health care.  

The Board points out that the Veteran does not claim that his 
treatment was due to a service-connected condition, or that he is 
currently rated as permanently and totally disabled, such that he 
could be considered for reimbursement under 38 C.F.R. § 17.120 
(2010).  Therefore, the Board must turn to the law regarding 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities. 

Section 1725, Title 38, United States Code, was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, Pub. L., 
No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  To 
be entitled to the payment for emergency care under Act, the 
evidence must meet all of the following criteria under 38 C.F.R. 
§ 17.1002 (2009): 

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life 
or health (this standard would be met if there were 
an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that is a prudent layperson who 
possesses an average knowledge of health and medicine 
could reasonably expect the absence of immediate 
medical attention to result in placing the health of 
the individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered reasonable 
by a prudent layperson (as an example, these 
conditions would be met by evidence establishing that 
a Veteran was brought to a hospital in an ambulance 
and the ambulance personnel determined that the 
nearest available appropriate level of care was at a 
non-VA medical center); 

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such nature that the Veteran could not have been 
safely transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA health 
care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such emergency 
treatment;

(f)  The Veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the Veteran has coverage under a 
health-plan contract but payment is barred because of 
a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals 
of the denial of payment); 

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident or 
work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran 
has no contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency treatment 
provided (38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).  

The criteria are conjunction, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. 
App. 334, 337 (1991) (use of conjunctive "and" in a 
statutory provision meant that all of the conditions 
listed in the provision must be met).  

The Board notes that the provisions of 38 U.S.C.A. §§ 1725 
and 1728 were changed via legislation which became 
effective October 10, 2008.  See Veterans' Mental Health 
and Other Care Improvement Act of 2008, Pub. L. No. 110-
387, § __, 122 Stat. 4110, __ (2008).  Specifically, the 
change of interest is that the word "shall" in the first 
sentence, replaced the word "may."  This made the payment 
or reimbursement by VA of treatment non-discretionary, if 
the Veteran satisfied the requirements for such payment.  
That is, under the version of § 1725 in effect prior to 
October 10, 2008, payment of such medical expenses was not 
mandatory even if all conditions for the payment were met.  
Under both versions of the statute, the conditions set out 
in the remainder of the statute must be met in order for 
VA to make payment or reimbursement.  While the provisions 
became effective when the law was signed on October 10, 
2008, there was no specific effective date or 
applicability date indicated for the provision.  There is 
a general presumption against the retroactive effect of 
new statutes.  Landgraf v. USI Film Products, 511 U.S. 244 
(1994). 

Under both the former and revised versions of 38 U.S.C.A. 
§ 1725, the definition of the term "emergency treatment" 
was and is defined as medical services furnished, in the 
judgment of the Secretary, (1) when Department or other 
Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable; 
(2) when such services are rendered in a medical emergency 
of such nature that a prudent layperson reasonably expects 
that delay in seeking immediate medical attention would be 
hazardous to life or health; and (3) until such time as 
the Veteran can be transferred safely to a Department 
facility.  38 U.S.C.A. § 1725(f)(1)(B). 

Of note is that 38 U.S.C.A. § 1725 was again amended 
effective 
February 1, 2010; however, in light of the basis of the 
denial herein, the amendments are not applicable to this 
case.  See Pub. L. No. 111-137, § 1(a),(b), 123 State. 
3495 (2010).  

In this case, there is no dispute as to whether a VA 
facility was capable of accepting the Veteran.  Rather, 
the primary dispute is whether the care was for an 
emergency in the first place.  Thus, although the Veteran 
has not been apprised of the revised version of 
38 U.S.C.A. § 1725, the Board finds that there is no 
prejudice to the Veteran by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As background, the Veteran reports that he received 
treatment at Loma Linda VA Medical Center in November 2007 
for sharp pain in his groin area, which was diagnosed as 
muscle strain.  A week later the Veteran returned to Loma 
Linda VA Medical Center and went to the emergency room, 
where he was diagnosed with a hernia.  The Veteran stated 
that at this time the treating physician told him that if 
he had any sharp pain in the groin area he was to go to a 
hospital that was close and identify himself as a VA 
patient.  The Veteran also stated that he was reluctant to 
go back to the VA hospital for a third time.  Records from 
Desert Regional Medical Center (DRMC) show that the 
Veteran received treatment on January 2, 2008, for left 
groin pain with lifting and was diagnosed with a hernia.  

Significantly, there is no evidence that the Veteran 
obtained any authorization from VA prior to his treatment 
at Desert Regional Medical Center (DRMC).  Because there 
is no documented prior approval, the Board will consider 
whether the Veteran is eligible for payment or 
reimbursement for services not previously authorized.  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  The 
Board finds, however, that the Veteran is not entitled to 
reimbursement under the provisions of 38 C.F.R. § 17.1002 
because there is no competent evidence in the record that 
the treatment the Veteran received involved a medical 
emergency.  

As noted, the Veteran received treatment for groin pain, 
but he has submitted no documentation to substantiate any 
allegation that there was a bona fide medical emergency.  
There is no medical evidence showing that his health was 
in serious jeopardy, or that the integrity of any bodily 
organ or part was in jeopardy.  The Veteran states that he 
was reluctant to return to the Loma Linda VA Medical 
Center for a third time, but there is no evidence that the 
Veteran's condition was such that he would not have been 
able to go there and the Veteran has not alleged that his 
condition was too unstable to make the trip.  In fact, the 
Board notes that Loma Linda VA Medical Center had one of 
their physicians review the Veteran's claim.  That doctor 
determined that a year of left groin pain from lifting 
caused a hernia and that the Veteran could have been seen 
at the VA or non-ER level of care.

The doctor's determination is highly probative evidence 
and does not show that the Veteran was treated for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  There is no contradictory medical opinion, nor do 
the Veteran's own contentions indicate such.   

Because the Veteran does not meet at least one of the 
criterion under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002, reimbursement for any amount is prohibited.  
While the Board empathizes with the Veteran, it is bound 
by the law, and its decision is dictated by the relevant 
statutes and regulations.  The Millennium Act was passed 
by Congress, and Congress has required that the claimant 
receive emergent treatment as part of the requirements for 
reimbursement.  38 U.S.C.A. § 1725(b)(2)(B).  As the 
treatment at Desert Regional Medical Center on January 2, 
2008, was non-emergent, and not for a service-connected 
disorder the claim must be denied.  


ORDER

Entitlement to reimbursement of unauthorized medical expenses for 
treatment at Desert Regional Medical Center on January 2, 2008, 
is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


